Citation Nr: 1309230	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  10-40 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE


Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to December 1977.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for PTSD, rated at 50 percent.  A notice of disagreement was received in December 2009, a statement of the case was issued in October 2010, and a substantive appeal was received in October 2010.  An RO hearing was held in February 2011.

A May 2011 rating decision increased the evaluation for service-connected PTSD to 70 percent, effective December 30, 2009.  This decision also granted entitlement to individual unemployability, effective December 30, 2009.  As this grant for PTSD did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

In July 2011 correspondence, the Veteran indicated that he wished to withdraw his appeal on the issue of entitlement to a higher disability rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to entitlement to a higher disability rating for PTSD, have been met.  38 U.S.C.A §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  In a July 2011 written statement, the Veteran indicated that he wished to withdraw his appeal.  Thus, the Board finds that the Veteran withdrew his appeal as to the issue of entitlement to a higher disability rating for PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration of that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue and it is dismissed without prejudice.
   

ORDER

The appeal as to the issue of entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling, is dismissed.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


